DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment field on June 10, 2021 has been entered in the above identified-application. Amendments to claims 1-46 have been canceled. New claims 47-66. Clams 47-66 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 47-59 and 61-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2005/0112180 A1).  
 	Chou discloses an elastomeric flexible article (equivalent to the elastomeric article of the claimed invention) such as a disposable protective glove  that includes a first layer (equivalent to the first film layer of the claimed invention), with an effective amount of antimicrobial agent (equivalent to the antimicrobial agent of the claimed invention) therein or thereon; and a second layer (equivalent to the barrier layer of the claimed invention), to be closer to a hand than the first layer, when the glove is worn on the hand.  The second layer is configured to resist, when the glove is worn, penetration by the anti-microbial agent and thereby to resist contact between the anti-microbial agent with the hand. The inner layer has less proteins than natural rubber latex and comprises an interior surface with a skin conditioning or soothing substance dispersed thereon; wherein the inner layer serves as a barrier between the skin and the outer layer so to resist developing of antimicrobial resistance in microbes on the skin and some of the skin conditioning or soothing substance (equivalent to the skin-protective agent of the claimed invention) will interact physically with perspiration from the skin and thereto increase in ability to condition or soothe the skin. As illustrated in FIGS. 1 and 2, during use, the first layer 10 includes an effective amount of antimicrobial agent dispersed within or coated on an outer surface of the first layer 10.  The effective amount of antimicrobial agent is capable of inhibiting proliferation of infectious agent(s) that comes into contact with first layer 10.  The second layer 12 is closer to a user's hand than the first layer.  When the glove is worn on the user's hand, the second layer 12 can be sufficiently configured to resist penetration by the anti-microbial agent from the first layer 10 and to resist contact by the anti-microbial agent from the first layer 10 with the hand (thus meeting the limitation that the inner surface of the film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms, as recited in claim 47). The second layer 12 can provide an additional barrier to protect the user from infectious agents. The first layer 10 can be made of a single layer of resinous materials such as vinyl or the like or polymer materials such as acrylonitrile or the like are common choices.  Three commonly used materials for making disposable gloves are natural rubber latex, acrylonitrile, and polyvinyl chloride, although any other elastomeric material may also be used.  Still other materials, for example, polyurethane, chloroprene, neoprene, butadiene, or the like, or any elastomeric material known to those with ordinary skill in the art may also be used. The second layer 12, which is closer to the user's hand, can be made of a single layer of fluid-impermeable material that can provide an additional barrier to help protect the user from substances associated with the first layer 10 (e.g., allergenic proteins or antimicrobial agents) and from infectious agents that may have penetrated the first layer 10. In some embodiments, the elastomeric flexible article is a protective glove that has an overall thickness at the fingers of no more than about 0.3 mm, or no more than about 0.2 mm.  To disperse the antimicrobial agent within first layer 10, any competent method can be used.  For example, the antimicrobial agent may be incorporated into a composition (e.g., a liquid or slurry) that will coagulate to form the first layer 10.  The antimicrobial agent can be dispersed substantially homogeneously throughout the first layer of the glove, e.g., by mixing the composition to which the antimicrobial agent has been added. The dispersement of the antimicrobial agent into the first layer 10 can result in the release of some of the antimicrobial agent from either surface of the first layer during use, resulting in a glove that is effective in reducing (preferably significantly) or inhibiting (preferably substantially) infectious agents on the glove's surface and throughout the first layer 10.  Additionally, the dispersement of the antimicrobial agent in the first layer can provide continuous effectiveness during a period of use, by continuing to release the antimicrobial agent from its surface(s) over time. To dispose the antimicrobial agent onto or adjacent to a surface of first layer 10, any competent method can be used.  For example, the antimicrobial agent can be dispersed on a surface of the first layer, preferably on the outer surface, e.g., by being spray-coated or immersion-coated onto the formed or forming first layer of the glove.  Any competent antimicrobial agent can be used.  Some examples of such agents include halogenated hydroxy diphenyl derivatives such as diphenyl ethers, phenol derivatives, diacetylamino-azotoluene and triclorocarban, 2,4,4'trichloro-2'-hydroxydi- 
phenyl ether (triclosan), chlorophene, and dichloroxylenol, hexachlorophene, or 
the like.  A preferred embodiment is a glove wherein the effective antimicrobial agent is 2,4,4'trichloro-2'-hydroxydiphenyl ether.  The antimicrobial agent may be present from about 0.1% by weight to about 10% by weight of the total dry weight of the first layer of the glove.  In some embodiments, the second layer 12 has an interior surface and a preparation 14 disposed on the interior surface. The interior surface of the second 
layer 12 is coated with preparation 14. The preparation 14 may be disposed onto the interior surface of the second layer 12 by any manner whatsoever.  For example, the preparation may be acidic and disposed onto the elastomeric flexible article in dry (e.g., powder) or moist (e.g., wet mixture) form. In some embodiments, the preparation 14 can include other optional ingredients, for example, antiperspirants and/or skin soothing substances, or the like.  Skin soothing substances include, for example, skin moisturizing substances or skin anti-irritant substances.  In addition, the preparation can also include other optional ingredients, for example, glycerin, which is a water-soluble emollient and emulsion aid, preservatives, fragrances, or dyes, or the like. The acidic solution within the preparation typically includes an organic acid, such as a hydroxycarboxylic acid, herein termed a "hydroxy acid". In one embodiment, the preparation 14 contains about 0.1% to about 20% by weight of an acid, before being dry. The hydroxy acid in the acidic solution may be any acid.  For example, the hydroxy acid can be an aliphatic acid, e.g., glycolic acid; an aromatic acid, e.g., salicylic acid; or have aromatic and aliphatic components, e.g., mandelic acid.  Exemplary hydroxy acids include the alpha-hydroxy acids, such as, but not limited to, glycolic acid, citric acid, lactic acid, tartaric acid, and malic acid. (See Abstract and paragraphs 0022-0066). With regards to the limitations that the elastomeric article has a modulus at 500% stretch of less than 15 MPa, a modulus at 300% stretch of less than 10 MPa, a tensile strength of at least 8 MPa; and/or an elongation to break of at least 200% (as recited in claim 23), the Examiner takes the position that such property limitations are inherent in the elastomeric article taught by Chou given that the article taught by Chau and that of the claimed invention are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2005/0112180 A1) in view of Cornelissen et al. (US 2020/0253304 A1 ). 
Chou, as discussed above, fails to teach that the skin-protective agent in the second layer comprises a probiotic is selected from the group consisting of Lactobacillus, Lactococcus, Bifidobacterium, and combinations thereof.
	However, Cornelissen et al. disclose a glove (9) formed of an elastomeric material and having a surface (2), wherein a stabilized probiotic is provided on a part of the surface (2) forming an active layer (3), and the part of the surface (2) contacts the skin (21) of the wearer. The wearable article is also disclosed as an elastomeric glove.  The active layer is applied on a skin contacting surface which allows the probiotics to be transferred onto the skin of the wearer, increasing the levels of probiotics on their skin, thus also increasing the amount of beneficial bacteria. In one embodiment, the active layer is provided on the whole of the skin contacting surface and is applied so as to be substantially uniform. In another embodiment, the active layer extends to a depth of 0.01 to 10 microns below the surface. The probiotics can comprise microbes that make up part of a normal person's skin flora.  This way the skin flora's natural balance or equilibrium can be restored however it is not imperative to use probiotics that generally form part of the skin flora.  The concentration of probiotics in the active layer may be similar to the concentration of bacteria on the skin of a normal person's hand or may be designed so as to transfer this amount to the skin. The probiotics can also be chosen to represent those that will most effectively help to control pathogenic growth on the skin.  (See Abstract and paragraphs 0019-0024 and 0066). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use a probiotic inside the glove taught by Chou given that Cornelissen et al. specifically teach that an active layer of probiotic can be applied on a skin contacting surface inside a glove to increase the amount of beneficial bacteria and wherein the probiotic can be chosen to represent those that will most effectively help to control pathogenic growth on the skin.  

	5.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2005/0112180 A1) in view of Runeman et al. (US 2004/0142832 A1).  
Chou, as discussed above, fails to teach that the skin-protective agent in the second layer comprises a probiotic is selected from the group consisting of Lactobacillus, Lactococcus, Bifidobacterium, and combinations thereof.
However, Runeman et al. disclose a hygiene tissue used for both cleaning and transferring lactic acid producing bacteria to the skin. Bacterial viability and transfer ability is maintained by suspending the bacteria in a lipid which protects the bacteria from moisture.  The lipid also enhances transfer of the bacteria from the tissue to the skin. Preferred "lactic acid producing bacteria" include bacteria from the genera Lactobacillus, Lactococcus and Pediococcus.  Preferably the selected bacterium used is from the species Lactococcus lactis, Lactobacillus acidophilus, Lactobacillus curvatus, or Lactobacillus plantarum. Runeman et al. teach that suspending bacteria in lipid results in enhanced transfer rates to the skin and urogenital area.  This may be the result of the lipid having more adhesive properties than, for example, water, thereby resulting in a higher amount of bacteria actually being transferred to the skin. These lactic acid producing members are important for retaining a healthy microbial flora on the skin and act as probiotic bacteria with an antagonistic effect against pathogenic microbial species. Lactic acid producing bacteria inhibit growth and colonization by other microorganisms by occupying suitable niches for colonization, by forming biofilms and competing for available nutrients, thereby excluding colonization by harmful microorganisms. (See Abstract and 0012-0024, 0039, and 0045).
Accordingly, it would have been obvious to one having ordinary skill in the art to use a Lactobacillus or Lactococcus probiotic inside the glove taught by Chou given that Runeman et al. teach the application of such lactic acid producing bacteria to the skin for retaining a healthy microbial flora on the skin and to act as probiotic bacteria with an antagonistic effect against pathogenic microbial species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11064749. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of U.S. Patent No. 11064749 recites an elastomeric article comprising: an elastomeric film comprising one or more film layers, and including an external surface and an internal surface, an antimicrobial agent that is effective against both beneficial and harmful microorganisms on the external surface of the elastomeric film, a dry, dehydrated coating layer on the internal surface of the elastomeric film comprising a skin-protective agent selected from a probiotic, a prebiotic, or a combination thereof, and a barrier film layer that provides separation between the antimicrobial agent and the skin-protective agent and substantially prevents migration of the antimicrobial agent to the internal surface of the elastomeric film, wherein the internal surface of the elastomeric film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms.
Claim 47 of the instant application recites an elastomeric article comprising an elastomeric film comprising one or more film layers, and including an external surface and an internal surface, an antimicrobial agent that is effective against both beneficial and harmful microorganisms on the external surface of the elastomeric film or incorporated into an outermost film layer of said one or more film layers which forms the external surface of the elastomeric film, and a barrier layer between the antimicrobial agent on the external surface of the elastomeric film and the internal surface, or between the outermost film layer containing the antimicrobial agent and the internal surface, wherein said barrier layer substantially prevents migration of the antimicrobial agent to the internal surface of the elastomeric film, to prevent contact between the antimicrobial agent and skin that comes into contact with the internal surface of the article, wherein the inner surface of the film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms.
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 


 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787